DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claim(s) 1, 4-5, 9-10, 13-14, 17, 19, and 21-31 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"determining a time-stamped second set of GPS data using a receiver and the chipset or processor of the portable mobile device, the time-stamped second set of GPS data describing the geoposition of the portable mobile device with a GPS accuracy or resolution less than that of the base station, wherein respective times of collection of the time-stamped first and second sets of GPS data coincide, and wherein the time-
quoted from claim 10, in combination with the claim as a whole:
	"receive a second set of GPS data from the portable mobile device over the established internet connection, the second set of GPS data describing a geoposition of the portable mobile device and having a time of collection that coincides with a time of collection of the time-stamped first sets of GPS data, wherein the first and second sets of GPS data each includes respective code phase data, carrier phase data, and pseudo-range data from each of the GPS satellites; generate, via a predetermined GPS position correction technique, a corrected geoposition of the portable mobile device using the processor and the first and second sets of GPS data; and transmit the corrected geoposition of the mobile device to the portable mobile device and an external response system".
quoted from claim 17, in combination with the claim as a whole:
	"receive another time-stamped set of GPS data from the base station over the established internet connection describing the reference geoposition of the base station 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648